Pratt, J.
The jury believed the accident to have been caused in the manner testified to by the plaintiff’s witness. We cannot say the verdict is so unsupported by the evidence as to warrant us in disturbing it. The exception chiefly relied upon is one made to the ruling of the court as to the degree of care required of a driver who sees a person lying helpless upon the track in front of the vehicle. The jury were told that in such case the highest degree would be required of the drivér. That was error, but it cannot have injured defendant, as in this case the driver did not see the plaintiff, either helpless or otherwise, until after the accident. As the situation supposed did not appear in this case, we must assume that the misdirection caused no injury. Judgment affirmed, with costs. All concur.